Judge Underwood,
delivered the opinion of the court.
This was a motion against Canterberry as sheriff, and others as his sureties in his official bond by Smith and Piersall, who were noiftresidents, to recover money collected and not .paid over.
The court-érred in not abating the motion for want of a-suificient bond for costs. The bond should have been given to all the defendants. It was executed to Canterberry, and the several officers of court, leaving out those who were sued as sureties; see Barnett and Hutcheson vs. Warren circuit court, Hardin, 173.
The other errors assigned, need not he noticed as the grounds for their assignment may not he presented in *226the future proceedings of the court touching the cofttroversy.
for plaintiffs; Combs, for defendants.
Judgment reversed with costs, and cause remanded, .^th instructions to abate the motion.